21 A.3d 465 (2011)
STATE of Connecticut
v.
Angel Luis SANCHEZ.
SC 18799
Supreme Court of Connecticut.
Decided June 8, 2011.
Katherine C. Essington, special public defender, in support of the petition.
Mitcheh S. Brody, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 128 Conn.App. 1, 15 A.3d 1182 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the failure of the trial court to give a Ledbetter instruction in this case, sua sponte, did not present the type of extraordinary situation that warrants reversal under the plain error doctrine?"